Title: From Thomas Jefferson to Elizabeth Wayles Eppes, 19 September 1808
From: Jefferson, Thomas
To: Eppes, Elizabeth Wayles


                  
                     My dear Madam 
                     
                     Monticello Sep. 19. 08.
                  
                  I expected mr Eppes would have passed this way on his return from the springs, or I should not have been thus long in expressing to you my sincere sympathies on the loss of our dear friend. your sorrows indeed must be of an higher order: but for no one living had I a more brotherly affection; and a renewal of intercourse with him yourself & family, was one of the objects which brightened most the perspective of my return to private life. with yourself & family I shall still hope it; and I pray you to be assured that no circumstances can ever abate my affection for you, & yours. the single exception in our family harmony has indeed much affected my happiness, but not my attachments. these are a sacred legacy, sealed by immutable events, & unchangeable as they are.   the first leisure after my return the next spring shall certainly give me the happiness of seeing you at Eppington and of proving to you the constancy of my affectionate friendship & respect.
                  
                     Th: Jefferson 
                     
                  
               